                                  UNITED STATES DISTRICT
                                 COURT MIDDLE DISTRICT OF
                                 FLORIDA ORLANDO DIVISION

RONALD TONGE,
         Plaintiff,

v.                                                      Case No. 2:20-cv-00168-SPC-NPM

NOVARTIS PHARMACEUTICALS
CORPORATION,

                 Defendant.




                              NOTICE OF PENDENCY OF OTHER
                                         ACTIONS

         In accordance with Local Rule 1.04(c), I certify that the instant action:

     x    IS             related to pending or closed civil or criminal case(s) previously filed in this
                         Court, or any other Federal or State court, or administrative agency as
                         indicated below:

         1.    Estate of Elvia Rivera v. Novartis; 8:20-cv-00587 (MDFL)
         2.    Ronald Hurd v. Novartis; 2:20-cv-00262 (DNM)
         3.    Sheila Colella v. Novartis; 3:20-cv-00367 (DCT)
         4.    Charlotte Dean v. Novartis; 2:20-cv-02755 (DNJ)
         5.    Gustin Family Trust v. Novartis; 2:20-cv-02753 (DNJ)
         6.    Stephen Lally v. Novartis; 1:20-cv-02359 (SDNY)
         7.    Curtis Pederson v. Novartis; 3:20-cv-05216 (WDWA)
         8.    Nancy Myers v. Novartis; MRS-L-747-20 (NJ-Morris Co.)
         9.    Anthony Buzzelli v. Novartis; 2:20-cv-425 (WDPA)
         10.   Bruce Becker v. Novartis; 3:20-cv-05221-BHS (WDWA)
         11.   Darren Chase v. Novartis; 2:20-cv-03295-MCA-LDW (DNJ); removed from Morris County
         12.   Stacy Cook v. Novartis;2:20-cv-03302-CCC-ESK (DNJ); removed from Morris County
         13.   Danny Dattilo v. Novartis; 2:20-cv-03163-WJM-MF (DNJ); removed from Morris County
         14.   Allen Garland v. Novartis; 3:20-cv-00269-RJD (SDIL)
         15.   Alpha Smith v. Novartis; 2:20-cv-03300-KM-JBC (DNJ); removed from Morris County
         16.   Roger Burke v. Novartis; 2:20-cv-02032 (WDAR)
         17.   Theresa Dalton v. Novartis; 2:20-cv-02913-ES-CLW (DNJ); removed from Morris County
         18.   Michael Neal v. Novartis; 2:20-cv-02972-ES-CLW (DNJ); removed from Morris County
         19.   Naomi Glenn v. Novartis; 2:20-cv-ES-CLW (DNJ); removed from Morris County

         IS NOT          related to any pending or closed civil or criminal case filed with this Court,
                         or any other Federal or State court, or administrative agency.

                                                    1
       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
upon each party no later than eleven days after appearance of the party.



    Dated: April 3, 2020                      Respectfully Submitted,


                                              By: /s/ Joseph A. Osborne
                                              Joseph A. Osborne, Esq.
                                              Florida Bar No. 880043
                                              J. Robert Bell III, Esq.
                                              Florida Bar No. 115918
                                              Osborne & Francis Law Firm, PLLC
                                              433 Plaza Real, Suite 271
                                              Boca Raton, FL 33432
                                              Ph: (561) 293-2600
                                              Fax: (561) 923-8100
                                              josborne@realtoughlawyers.com
                                              rbell@realtoughlawyers.com
                                              dmonahan@realtoughlawyers.com

                                              Richard Elias, (MO Bar. No. 53820)
                                              (to be admitted Pro Hac Vice)
                                              Elias LLC
                                              231 S. Bemiston Avenue,Suite 800
                                              St. Louis, MO 63105
                                              Ph: (314)391-6820
                                              relias@EliasLLC.com

                                              James G. Onder (MO Bar. No. 38049)
                                              (to be admitted Pro Hac Vice)
                                              Lawana S. Wichmann (MO Bar. No. 053999)
                                              (to be admitted Pro Hac Vice)
                                              OnderLaw, LLC
                                              110 East Lockwood, 2nd Floor
                                              St. Louis, MO 63119
                                              Ph: (314) 963-9000
                                              Fax: (314)963-1700
                                              onder@onderlaw.com
                                              wichmann@onderlaw.com

                                              Attorneys for Plaintiff




                                              2
                             CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of April, 2020, that a copy of the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system.

                                              By: /s/ Joseph A. Osborne
                                                 Joseph A. Osborne, Esq.
                                                 Florida Bar No. 880043




                                             3
